UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 2) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0214813 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (336) 722-5855 (Address of principal executive offices) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of February 5, 2013, there were 2,536,914 shares of the registrant’s common stock outstanding. EXPLANATORY NOTE This Amendment No. 2 to Form 10-Q (this “Amendment”) amends our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012 originally filed on November 14, 2012, as amended on January 9, 2013 (the “Original Filing”).This Amended Quarterly Report attaches the correct certifications as required by Item 601(b)(31) to the full Quarterly Report. Except as described above, no other changes have been made to the Original Filing.The Original Filing continues to speak as of the date filed, and we have not updated the disclosures contained therein to reflect any events which occurred subsequent to the filing date of the Original Filing. TENGION, INC. FORM 10-Q INDEX Part I.Financial Information Item 1. Financial Statements (unaudited) Balance Sheets 1 Statements of Operations 2 Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) 3 Statements of Cash Flows 5 Notes toFinancial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II.Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signature Page 30 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion", the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Urinary Conduit™, Tengion Neo-Kidney™, Tengion Neo-Kidney Augment™, Tengion Neo-Vessel™, Tengion Neo-Vessel Replacement™, Tengion Neo-Bladder Replacement™, Neo-Bladder Augment™, Tengion Organ Regeneration Platform™ and Organ Regeneration Platform™ are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. i PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. (A Development-Stage Company) Balance Sheets (in thousands, except per share data) (unaudited) December 31, September 30, ASSETS Current assets: Cash and cash equivalents, including $1,194 of cash at December 31, 2011 and September 30, 2012, collateralizing letters of credit (Note 14) $ $ Short-term investments — Deferred debt offering costs — Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $12,622 and $12,972 as of December 31, 2011 and September 30, 2012, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Demand notes and derivative, net of debt discount of $31 as of September 30, 2012 $ — $ Current portion of long-term debt Accounts payable Accrued compensation and benefits Accrued expenses Current portion of lease liability Warrant liability Total current liabilities Long-term debt Lease liability Other liabilities 2 8 Total liabilities Commitments and contingencies (Note 14) — — Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 10,000 shares authorized; zero shares issued or outstanding at December 31, 2011 and September 30, 2012, respectively — — Common stock, $0.001 par value; 90,000 shares authorized; 2,381 and 2,449 shares issued and outstanding at December 31, 2011 andSeptember30, 2012, respectively 2 2 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. -1- TENGION, INC. (A Development-Stage Company) Statements of Operations (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended Period from July 10, 2003 (inception) September 30, September 30, through September 30, Revenue $ — $ — $ — $ — $ — Operating expenses: Research and development $ General and administrative Depreciation Impairment of property and equipment — Other expense 26 38 Total operating expenses Loss from operations ) Interest income 12 1 39 12 Interest expense ) Change in fair value of warrant liability ) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss attributable to common stockholders per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss attributable to common stockholders: Basic and diluted The accompanying notes are an integral part of these financial statements. -2- TENGION, INC. (A Development-Stage Company) Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) (in thousands, except per share data) (unaudited) Stockholders’ equity (deficit) Redeemable convertible preferred stock Common stock Additional paid-in Deferred Deficit accumulated during the development Shares Amount Shares Amount capital compensation stage Total Balance, July 10, 2003 — $
